Title: To Thomas Jefferson from William Morgan, 7 November 1806
From: Morgan, William
To: Jefferson, Thomas


                        
                            Geo: Town 11th. Mo. 7th. 1806
                        
                        John Simpson one of the People call’d Quakers traveling in the cause of Truth wishes an opportunity with the
                            President of the U.S. if agreeable to him at as early an hour as it wou’d suit. and wishes to know by the bearer at what
                            hour it wou’d be most agreeable. With very great respect I am thy Friend
                        
                            Wm Morgan
                     
                        
                        
                            PS. The bearer wait an answer.
                        
                    